John M. Kellogg, P. J. (dissenting):
The Mauch Chunk was built and registered at Buffalo and was engaged solely in transportation upon the Great Lakes from that port. Since the amendment to the Federal act saving to claimants the rights under the Workmen’s Compensation Law, group 8 of section 2 was re-enacted and this case is within the letter and spirit of the group.* Charlton v. Hilton-Dodge Transportation Co. (178 App. Div. 385) was with reference to a maritime claim before the amendment, and the Workmen’s Compensation Law could not apply to it. I favor a reversal.

 See U. S. Judicial Code (36 U. S. Stat. at Large, 1091), § 24, subd. 3, as amd. by 40 id. 395, chap. 97, § 1; U. S. Judicial Code (36 id. 1160, 1161), § 256, subd. 3, as amd. by 40 id. 395, chap. 97, § 2; Workmen’s Compensation Law, § 2, group 8, as re-enacted by Laws of 1918, chap. 249.— [Rep.